NIX, Presiding Judge.
This is an original proceeding filed by the petitioner, Lieutenant D. Johnson, for a writ of mandamus compelling the District Court of Oklahoma County to furnish him with a casemade at public expense in case #32098, in which he was convicted of the crime of Murder, and sentenced to Life Imprisonment.
It appears from the Appearance Docket filed with the Response from the state, that petitioner gave written notice of intent to appeal, and requested a case-made at public expense, which was denied. Since the state has not furnLhed this Court *528with the transcript or minutes of that hearing, we are unable to determine the reason this was denied by the District Judge. However, in view of the fact that the petition was not filed in this Court until after the time for appeal had expired, this Court has held, as in Montgomery v. State, Okl.Cr., 375 P.2d 984:
“Court of Criminal Appeals will not issue order directing that casemade or transcript be prepared at expense of county where the application for such casemade or transcript is filed after the expiration of the time in which an appeal may be taken.”
We must, therefore, deny the petition for Writ of Mandamus.
However, this Court is of the opinion that this case should have been filed as application for Post-Conviction Appeal, under the authority of Title 22, O.S.A. § 1073 (1965); and the Clerk of this Court is directed to transmit forthwith the proper forms to be completed by petitioner and returned to be filed under a new number as a- Post-Conviction Appeal application. Writ denied, with instructions.
BUSSEY and BRETT, JJ., concur.